Citation Nr: 1534913	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  04-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a left knee condition, to include patellofemoral syndrome. 

2. Entitlement to service connection for right knee condition, to include as secondary to service-connected left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served in the New York Army National Guard from October 1989 to November 1999 with a period of active duty for training from August 1985 to January 1986. 

These matters came before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2003, the RO issued a decision that, in pertinent part, denied the Veteran's claim of service connection for a right knee condition. The Veteran filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9), and the claim was transferred to the Board. In August 2008, the Board, inter alia, remanded the Veteran's claim for service connection. 

Subsequently, in July 2010, the RO issued a separate rating decision that denied the Veteran's claim for an increased rating in excess of 10 percent for his service-connection left knee condition. The Veteran filed a timely NOD and VA Form 9 with regards to this claim. Both claims are now properly before the Board for appellate review. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
 
The Veteran was afforded his most recent VA Compensation and Pension (C&P) examination in January 2012, more than three and a half years ago. During that examination, the Veteran was diagnosed with patellafemoral syndrome of the left knee, with patellar enthesophytes, and patellafemoral syndrome of the right knee. However, the Board finds that this examination, along with the subsequent VA addendum opinions in February 2014 and February 2015, are inadequate for rating purposes due to both temporal proximity as well as inadequacy of analysis.  

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When, however, the VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Increased Rating - Left Knee 

With regards to his left knee, during the Veteran's last in-person, physical, examination for his condition in January 2012, the Veteran reported pain, stiffness, swelling and flare-ups. The VA examiner noted that the Veteran's left knee suffered from functional loss that included less movement, pain, instability of station, disturbance of locomotion and interference with siting and standing. On examination, range of motion was limited to 110 degrees of flexion and 0 degree of extension, with no change in range of motion after repetitive testing. Since that examination, more than three and half years ago, there has been no evidence of any other objective examinations of the Veteran's condition, private or public. 

In February 2015, the VA obtained an addendum medical opinion with regards to quantifying the Veteran's functional loss, if any, during flare-ups of the Veteran's left knee condition. The VA physician noted that he could not specify a specific degree of decreased motion without resorting to mere speculation. The examiner did not examine the Veteran, and provided an opinion after an analysis of the Veteran's medical history and claims file; such opinions do no provide the requisite objective findings or an adequate analysis with regards to the appropriate rating criteria. Similarly, a close analysis of the Veteran's VA and private treatment records revealed no providence for such criteria required for adjudication on the merits. 

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, since his last examination in January 2012, the Veteran has continuously claimed, to include arguments from his representative, that his 10 percent rating does not fully contemplate his left knee disability, with further allegations of a diminishing/changing condition.  

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination. The Board finds that in light of these allegations of an increase in the severity of the Veteran's service-connected left knee condition, the Veteran's 2012 VA examination no longer reflects the Veteran's current level of disability. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Consequently, the Board finds that the current examinations of record, the latest of which is from January 2012, no longer describes the severity of the Veteran's current disability for his left knee condition. As such, that examination is inadequate for rating purposes, and the VA must afford the Veteran a new examination to assess the current level of disability in his left knee, to fulfill its duty to the Veteran.  

Service Connection - Right Knee 

Similarly, the Board finds that the VA examination and subsequent addendum opinion to be inadequate for adjudication purposes, with regards to the Veteran's claim of service connection for his right knee. The Veteran has alleged that his right knee condition is caused by, or secondary to, his already service-connected left knee condition, due to overcompensation. During the course of the claims period, the Veteran was afforded a C&P examination in January 2012 and an addendum nexus opinion in February 2014. In the former, the examiner failed to provide any nexus opinion, and the latter addendum opinion failed to provide any rationale regarding his negative nexus opinion for both direct and secondary service connection, rendering both examinations/opinions inadequate. 

The Board notes that the February 2014 addendum nexus opinion, obtained by the VA in adherence to the directive laid out in the August 2008 Board remand, concluded that the Veteran's right knee condition was not caused or aggravated by the Veteran's service-connected left knee condition, or any incident of his military service. However, the examiner failed to provide any rationale regarding such conclusions. The Board notes that the probative value of any medical conclusion is based upon the rationale and opinion cited in support of such conclusion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). While the examiner did provide an opinion that the Veteran's right knee condition was not related to his left knee or his military service, the examiner provided no rationale, which renders his nexus opinion inadequate, providing no probative value. 

As the VA has already undertaken the duty to provide the Veteran with an examination, it matters not that such an examination may not be justified under the circumstance of the evidence of record. See Barr v. Nicholson, 21 Vet. App. 303. Once the VA undertakes the responsibility to offer an examination for a claim, it must provide an adequate one. Id. As such, the VA must obtain another addendum opinion that provide the requisite reasoning/rationale behind such nexus opinion, or afford the Veteran another examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed left and right knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum opinion/new examination for the Veteran's claimed conditions. 

With regards to the Veteran's claim of an increased rating for a left knee condition, the RO should provide the Veteran with a new examination to ascertain the nature and severity of his left knee condition, to include a current diagnosis. The examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca.

With regards to the Veteran's claim of service connection for a right knee condition, the RO should obtain another nexus opinion.  The Veteran's claims file should be provided to an appropriate examiner, to ascertain the nature and etiology of the Veteran's right knee condition, addressing whether the Veteran's condition is related to, or was caused by his military service, or as secondary to his already service-connected left knee condition, to include as aggravated by such.  If the examiner requires another physical examination, one should be provided.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report.

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




